DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group II claims 30-36 in the reply filed on 12/11/2020 is acknowledged.
Claims 19-29 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/11/2020.
Specification
The disclosure is objected to because of the following informalities:
It appears in paragraph 0069 that the reference to Fig. 3 in the last line is incorrect as the guiding device (54) is not present in Fig. 3, it is present in Fig. 2 instead.  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Regarding claim 35, the phrase "in particular" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 30-31 and 33-34 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hayes et al. (US 2004/0048027), herein Hayes.




    PNG
    media_image1.png
    631
    804
    media_image1.png
    Greyscale

OA Fig. 1: Hayes’ Fig. 8.  The honeycomb core shown partially covered by a cover layer.  The peripheral region and the deposition boundary region in the left portion of the core has a high cell density and the cell density decreases towards the right of the core.

In regards to claim 30, Hayes teaches a honeycomb core for a sandwich component featuring cells of different sizes which are built up in a thickness direction by means of a direct manufacturing process, such as stereo lithography, selective laser sintering, or fused deposition modeling (i.e.,. additive production processes) [Abstract, 0006, 0023-0024, 0028, Figs. 2, 8 reproduced and annotated above.]  It is noted applicant does not provide a direct definition of the term “sandwich” construction but applicant provides a general teaching that "sandwich" construction usually have at least one outer, covering layer extending in a sheet-like manner and a core layer adjoining the latter in the Instant Specification in paragraph 0003.  Hayes teaches the sandwich structure in Fig. 2.  Based on applicant’s general teaching the structure in Fig. 2 as 

In regards to claim 31, Hayes further teaches the deposition boundary region, in a thickness direction, has a higher cell density than in an inner region of the cell structure adjoining the deposition boundary region [0032, OA Fig. 1].  Applicant does not provide a direct definition for the term “deposition boundary region.”  A general teaching is provided that the deposition boundary region is a region situated opposite from the first covering layer in relation to the thickness direction in the Instant Specification in paragraph 0017.  The region of Hayes at the edge of the core as set forth in OA Fig.1, meets the limitation of the deposition boundary layer general teaching as set forth by applicant as the region is opposite cover layer (22) in Fig. 2.  Secondly, the deposition boundary layer can be interpreted as the region in which the deposition begins or if there is a region in a change in deposition occurs.  Thus as the region is at the end of the core it is the start of the deposition of the material.

In regards to claim 33, Hayes further teaches wherein to increase the mechanical strength of the core, the cell structures has regions which have a higher cell density than adjacently situated regions [Abstract, 0032, OA Fig. 1].

In regards to claim 34, Hayes further teaches wherein cell structures in a peripheral boundary region which extends from a peripheral boundary of the cell structure and which has a higher cell density than an adjacently situated region adjacent .

Claims 30-31, 33-34 and 36 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Pham et al. (US 2018/0229443), herein Pham.

    PNG
    media_image2.png
    582
    954
    media_image2.png
    Greyscale

OA Fig. 2: Pham’s Fig. 1.  The honeycomb core featuring a first plurality of cells (106) and a second larger plurality of cells.  The size of the cells changes in the thickness direction of the core.  The peripheral boundary layer is the layer of cells at the edge of the core.  The deposition boundary layer is the layer of cells at the beginning or end of the core.

In regards to claim 30, Pham teaches a honeycomb core for a sandwich structure having a cell structure which is built up in a thickness direction by means of additive manufacturing to form seamlessly a first honeycomb cell structure together with 

In regards to claim 31, Pham further teaches the cell structure of the core has a deposition boundary region which in relation to the thickness direction has a higher cell density of cells (106) than an inner region with larger cells (104) [0030, 0034, Figs. 1-2, OA Fig. 2].  Applicant does not provide a direct definition for the term “deposition boundary region.”  A general teaching is provided that the deposition boundary region is a region situated opposite from the first covering layer in relation to the thickness direction in the Instant Specification in paragraph 0017.  The region of Pham at the edge of the core as set forth in OA Fig. 2, meets the limitation of the deposition boundary layer general teaching as set forth by applicant as the region would be opposite a cover layer when sandwiched as seen in Fig. 3.  Secondly, the deposition boundary layer can be interpreted as the region in which the deposition begins or if there is a region in a change in deposition occurs.  Thus as the region is the end of the core it is the start of the deposition of the material and is deemed to be the deposition boundary layer.

In regards to claim 33, Pham further teaches wherein to increase the mechanical strength of the core the cell structure has regions which have a higher cell density featuring smaller cells (106, 210) adjacent to regions with cells that are of a larger size (104, 208)  and thus a lower cell density [0002, 0022, 0024, Figs. 1-2, OA Fig. 2].  

In regards to claim 34, Pham further teaches wherein the cell structure of the core has a peripheral boundary region which has a higher cell density featuring smaller cells (106, 210) adjacent to inner regions with cells that are of a larger size (104, 208)  and thus a lower cell density [0002, 0022, 0024, Figs. 1-2, OA Fig. 2].  The peripheral boundary region is interpreted as a region at the periphery of the core.

In regards to claim 36, Pham teaches a sandwich component having a first and second composite skin/covering layers which are made of a carbon fiber [0034-0035, 0041].   The core has a cell structure which is built up in a thickness direction by means of additive manufacturing to form seamlessly a first honeycomb cell structure together with a second honeycomb cell structure [Abstract, 0003-0004, 0016, 0035-0036, 0058, claim 13, Figs. 1-2, 7, (Fig. 1 is annotated and reproduced above as OA Fig. 2)].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 32 is rejected under 35 U.S.C. 103 as being unpatentable over Pham et al. (US 2018/0229443), herein Pham as applied to claim 30 above in further view of Bitzer (Honeycomb Technology).

In regards to claim 32, Pham does not teach that the cells which form a deposition surface of the core in relation to the thickness direction are filled with a filling material.  It is noted that the deposition surface of the core is interpreted as the edges/periphery of the core as those areas are available for further deposition.
Bitzer teaches honeycomb cores and sandwich panels [Contents].  

It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to have to have filled the cells of the core of Pham with an insulating material as taught by Bitzer for a core for use in an insulating application.  One would have been motivated to by the increase in core thermal resistance afforded by the filling material in the cells.  As all the cells of the core are filled those that form the deposition surface are filled.  Thus modified Pham meets the claim requirements.

Claim 35 is rejected under 35 U.S.C. 103 as being unpatentable over Pham et al. (US 2018/0229443), herein Pham as applied to claim 34 above.

In regards to claim 35, Pham further teaches at the peripheral boundary region   a connecting section is present pictured in the top of Figs. 1 and 2 that has protruding portions which are capable of being used to connect and positively fix the core to a mating recess in a subsequent part.  Pham does not expressly teach an example of the protruding portions being present on a peripheral boundary region with a high cell density.  However, Pham does teach examples with protruding portions present on both peripheral boundary regions of the core [Figs. 3, 7].  

	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH A COLLISTER whose telephone number is (571)270-1019.  The examiner can normally be reached on Mon.-Fri. 9 am-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/ELIZABETH COLLISTER/           Examiner, Art Unit 1784